Citation Nr: 0828415	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertensive heart 
disease (also claimed as angina pectoris).

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for polyarthritis (now 
claimed as rheumatoid arthritis).

3.  Entitlement to nonservice-connected disability pension 
benefits.




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  In March 1979, the Board denied service connection for 
heart disease and arthritis of multiple joints.  

2.  In February 1999, the RO denied the veteran's request to 
reopen the claims of service connection for a heart condition 
and for polyarthritis.  Following proper notification the 
following month, an appeal of the denial was not received 
within one year.

3.  Evidence received since the February 1999 decision that 
pertains to the veteran's claims for hypertensive heart 
disease and polyarthritis is not new and material.

4.  The veteran did not serve during a period of war.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claims of service connection for hypertensive heart 
disease or for polyarthritis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303 (2007).

2.  The basic eligibility requirements for nonservice-
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 101, 107(a), 1521 (West Sup. 2005); 38 C.F.R. §§ 
3.1, 3.3, 3.203 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in August 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private records 
and medical certificates from several physicians.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

1.  New and material evidence

The Board denied the veteran's claims for entitlement to 
service connection for a heart condition and for arthritis of 
multiple joints in a March 1979 decision.  The RO later 
denied the veteran's request to reopen the claims for service 
connection for a heart condition and for polyarthritis in a 
February 1999 rating decision.  An RO letter dated the 
following month gave the veteran notice of this denial and 
his appellate rights, but the veteran did not initiate an 
appeal.  Therefore, that RO rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in May 2005.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The veteran is documented to have been treated for 
hypertensive vascular disease and angina pectoris on a number 
of occasions since 1980.  The veteran is also documented to 
have been treated for osteoarthritis in the upper and lower 
extremities since approximately December 1992.  

In March 1979, the Board denied service connection for heart 
disease and arthritis of multiple joints because there were 
no official records with the conditions being noted, claimed, 
treated, or shown in service, and no evidence of either 
disability by approved methods during the regulatory period 
after discharge to the degree of at least 10 percent.  

The RO later denied the request to reopen these claims for a 
lack of new and material evidence, in March 1999.  The 
veteran had submitted treatment records and hospital reports 
through February 1993, which the RO found to be not relevant 
to the issue, as it did not establish the existence of either 
claimed condition to a compensable degree within one year of 
separation from service.

Evidence of record since the RO's March 1999 decision 
includes private medical treatment records and medical 
certificates from Drs. A.R., B.R., and R.S.  The medical 
records do indicate treatment for heart disease (specifically 
angina pectoris) and arthritis of the upper and lower 
extremities since the March 1999 denial.  These records, 
however, do not contain any evidence relating the veteran's 
treatment and diagnosis of heart disease or of polyarthritis 
to his military service many years ago.  Therefore, these 
records are not "material" to the issue at hand.

In this case, the Board finds that new and material evidence 
of service connection for hypertensive heart disease or for 
polyarthritis within the meaning of 38 C.F.R. § 3.156(a) has 
not been received since the March 1999 rating decision.  
Specifically, the veteran has not submitted any evidence 
indicating that hypertensive heart disease or polyarthritis 
was incurred in or aggravated by service that would support 
reopening these claims.  Recent treatment of a condition does 
not provide a basis to assume that these disorders have any 
connection with service in light of the fact that the 
existence of the current problems is not in dispute.  The 
critical question is whether the disorders that clearly exist 
have any connection with service.  Therefore, new and 
material evidence has not been received in connection with 
these requests to reopen.

2.  Nonservice-connected disability pension

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).

The law authorizes the payment of a non-service connected 
disability pension to a wartime veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran:

        (1) served in the active military, naval or air service 
for ninety (90) days or 
        more during a period of war;

        (2) is permanently and totally disabled from non-
service-connected disability 
        not due to his/her own willful misconduct; and

        (3) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not 
        have an annual income in excess of the applicable 
maximum annual pension 
        rate specified in 38 C.F.R. §§ 3.3, 3.23.

38 U.S.C.A. §§ 1502, 1521.

The first question which must be answered is whether the 
veteran has the required period of wartime service.  If that 
question is answered affirmatively, additional issues must be 
addressed.  If the question is answered in the negative, 
there is no need to address the requirements of permanent 
total disability or net worth.

In order to establish basic eligibility for VA disability 
pension benefits, it is required that the veteran have active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined 
as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), 
(b).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

The veteran seeks non-service-connected pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability) who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days during a period of war.  See 38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently 
defined by statute to mean the Spanish-American War (from 
April 21, 1898 to July 4, 1902), the Mexican border period 
(from May 9, 1916 to April 5, 1917), World War I (April 6, 
1917 to November 11, 1918), World War II (December 7, 1941 to 
December 31, 1946), the Korean conflict (June 27, 1950 to 
January 31, 1955), the Vietnam era (February 28, 1961 to May 
7, 1975, for veterans serving in Vietnam, and from August 5, 
1964 to May 7, 1975, for all other cases), and the Persian 
Gulf War (from August 2, 1990 and ending on a date yet to be 
prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203.  A claim for non-service- 
connected pension benefits by a claimant whose service 
department records fail to show threshold eligibility lacks 
legal merit or legal entitlement and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the record shows that the veteran never served 
during a period of war.  In this regard, his DD Form 214 
shows that he served on active duty from July 1, 1960, to 
April 15, 1964, which is subsequent to the Korean War and 
prior to the Vietnam War.  No other service has been 
verified.  Because this period does not involve a period of 
war, the veteran does not meet the eligibility requirements 
for non-service-connected pension benefits. 

The veteran claims that he served very briefly in Vietnam 
while on official leave orders to the Philippines in May 
1962, which is during the Vietnam War era solely for those 
who served in Vietnam.  No evidence, however, supports this 
assertion.  Thus, the record only provides evidence against 
the claim.

In conclusion, the veteran's service records show that he did 
not serve during a period of war.  Hence, absent 90 days of 
wartime service, the veteran lacks basic qualification for 
non-service-connected disability pension benefits.  See 38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(iii).  Absent basic 
qualifying service, the veteran's claim for non-service-
connected pension benefits must be denied as a matter of law.  
See Sabonis, 6 Vet. App. at 430.

Because this pension claim has been denied as a matter of 
law, the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable.  See 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b)(1).  In this regard, 
VA must refrain from providing assistance in obtaining 
evidence when the appellant, as in this case, is ineligible 
for the pension benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R.§ 3.159(d).  See also 
VAOPGCPREC 5- 2004; Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

New and material evidence was not received to reopen the 
claims of service connection for hypertensive heart disease 
or for polyarthritis.

Non-service-connected disability pension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


